In re Noe, Stephanie;—Other; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. A, No. 03-7772; to the Court of Appeal, Fourth Circuit, No. 2004-CA-0760.
Granted; the court of appeal’s ruling is vacated and the case is remanded to the court of appeal to reconsider the prescrip*1290tion issue (1) in light of this Court s recent decision in Carter v. Haygood, 892 So.2d 1261 (La.1/19/05) involving the application of the third category of contra non valen-tem, and (2) applying the correct date of March 27, 2002 as the date Ms. Noe visited Dr. Frank Wharton.